Appeal by State Fund as carrier from an award for accidental injuries resulting in various infections and diseases of the respiratory tract and the lighting up of a pre-existing but dormant pulmonary and laryngeal tuberculosis. Claimant was the janitor or building superintendent of two apartment houses, Nos. 229 and 230 West Ninety-seventh street, New York city. *1020He occupied a ground floor apartment in one of the buildings and about six o’clock in the evening of the Saturday before Christmas, 1935, just after taking a hot bath, he was notified of a defect in the steam boiler which was located in the other building and which furnished steam to heat both buildings. The day was cold and he was required to go through the open court to reach the boiler; he climbed to the top of the boiler to the manhole from which a large volume of steam Was escaping, and worked there for thirty minutes. He was drenched with perspiration and was required to return again through the open court yard to his own apartment. The medical testimony shows causal relation between this exposure and the disabling tuberculosis for which at the time of the hearing he was receiving treatment at Saranac Lake. Failure to give notice within thirty days was properly excused. The award should be affirmed. (Matter of Hooke v. Emdee Management Corp., 245 App. Div. 882; affd., 269 N. Y. 592.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.